Case 4:20-cv-00111-ALM-CAN Document 3 Filed 02/14/20 Page Filed:
                                                          1 of2/14/2020
                                                                 3 PageID
                                                                        10:16#:
                                                                              AM 39
                                                                                Lynne Finley
                                                                                District Clerk
                                                                                Collin County, Texas
                                                                                By Alexis Scherff Deputy
                                                                                Envelope ID: 40844921
                                     CAUSE NO. 471-06142-2019

SANTE SANTHANAM CHARY,                              §                IN THE DISTRICT COURT
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §                471ST JUDICIAL DISTRICT
                                                    §
CENTRAL MORTGAGE COMPANY,                           §
                                                    §
        Defendants.                                 §                COLLIN COUNTY, TEXAS

               DEFENDANT'S ANSWER WITH AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Arvest Central Mortgage Company (incorrectly named herein as Central

Mortgage Company) (hereafter "CMC"), Defendant in the above-styled and numbered cause, and

files this Answer with Affirmative Defenses in response to Plaintiff Sante Santhanam Chary's

("Plaintiff") Original Petition and Request for Disclosures ("Petition"). In support of the

foregoing, CMC would respectfully show the Court the following:

                                               I.
                                         GENERAL DENIAL

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, CMC generally denies

each and every allegation contained within Plaintiff's Petition and any amendments thereto and

demands strict proof thereof as required by the Constitution and the laws of the State of Texas.

CMC further reserves the right to plead further and in greater particularity as the case progresses.

                                             II.
                                    AFFIRMATIVE DEFENSES

        2.      CMC asserts that all conditions precedent to Plaintiff's rights to recover, if any,

have not been satisfied, have not occurred or have not been waived.




Arvest Central Mortgage Company's Answer with Affirmative Defenses                              Page 1 of 3
H748-99 / 19-0949 Chary
Case 4:20-cv-00111-ALM-CAN Document 3 Filed 02/14/20 Page 2 of 3 PageID #: 40




        3.      In addition to and/or alternatively, without waiving the foregoing, Plaintiff's

claims are barred by the economic loss doctrine.

        4.      In addition to and/or alternatively, without waiving the foregoing, Plaintiff's

claims are barred by the statute of frauds.

        5.      In addition to and/or alternatively, without waiving the foregoing, Plaintiff's

damages, if any, which CMC does not admit, were caused in whole or in part by Plaintiffs' own

acts, negligent or otherwise, and CMC is thus not liable.

        6.      In addition to and/or alternatively, without waiving the foregoing, Plaintiff's

claims are barred due to CMC's compliance with the terms of the Deed of Trust and the Texas

Property Code.

        7.      In addition to and/or alternatively, without waiving the foregoing, CMC asserts

that Plaintiff failed to mitigate Plaintiff's alleged damages, if any, which damages are strictly

denied by CMC.

                                                  III.
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Arvest Central Mortgage

Company prays that Plaintiff's Petition be dismissed and that Plaintiff take nothing by way of

Plaintiff's claims. Defendant further requests that judgment be granted in its favor with respect to

all claims asserted by Plaintiff, and for all further and other relief, whether at law or in equity, to

which Defendant may be justly entitled.




Arvest Central Mortgage Company's Answer with Affirmative Defenses                           Page 2 of 3
H748-99 / 19-0949 Chary
Case 4:20-cv-00111-ALM-CAN Document 3 Filed 02/14/20 Page 3 of 3 PageID #: 41




                                                 Respectfully submitted,

                                                 By:      /s/ Mark D. Hopkins
                                                          Mark D. Hopkins
                                                          Hopkins Law, PLLC
                                                          State Bar No. 00793975
                                                          3809 Juniper Trace, Suite 101
                                                          Austin, Texas 78738
                                                          (512) 600-4320
                                                          mark@hopkinslawtexas.com

                                                          OF COUNSEL TO:
                                                          CODILIS & MOODY, P.C.

                                                          Danya Gladney
                                                          Codilis & Moody, P.C.
                                                          State Bar No. 24059786
                                                          400 North Sam Houston Parkway East
                                                          Suite 900A
                                                          Houston, Texas 77060
                                                          (281) 925-5243
                                                          (281) 925-5343 Fax
                                                          Danya.Gladney@tx.cslegal.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          ARVEST CENTRAL MORTGAGE COMPANY


                                   CERTIFICATE OF SERVICE

        Pursuant to Texas Rules of Civil Procedure, I certify that a true and correct copy of the
foregoing has been sent on this the 14th day of February 2020 to all parties of record the method
indicated below.

VIA E-SERVICE:
Kerry L. Prisock
P.O. Box 1051
Rockwall, Texas 75087
kprisocklegal@sbcglobal.net
ATTORNEYS FOR PLAINTIFF

                                                          /s/ Mark D. Hopkins
                                                          Mark D. Hopkins




Arvest Central Mortgage Company's Answer with Affirmative Defenses                        Page 3 of 3
H748-99 / 19-0949 Chary
